COURT OF CHANCERY
                                         OF THE
    SAM GLASSCOCK III              STATE OF DELAWARE                      COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                               34 THE CIRCLE
                                                                            GEORGETOWN, DELAWARE 19947


                               Date Submitted: May 27, 2014
                                Date Decided: June 3, 2014

Stuart M. Grant                                       William M. Lafferty
Kimberly A. Evans                                     Ryan D. Stottmann
Grant & Eisenhofer P.A.                               Morris, Nichols, Arsht & Tunnell LLP
123 Justison Street, 7th Floor                        1201 North Market Street
Wilmington, DE 19801                                  Wilmington, DE 19801

Ronald A. Brown, Jr.
Marcus E. Montejo
Kevin H. Davenport
Prickett, Jones & Elliott P.A.
1310 King Street
Wilmington, DE 19801

                 Re:    In re Appraisal of NetSpend Holdings, Inc.
                        Consolidated Civil Action No. 8807-VCG


Dear Counsel:

         The issue before me in this statutory appraisal action is the discoverability of

documents relating to the Petitioners’ pre-suit valuations of NetSpend Holdings,

Inc. The scope of discovery under Court of Chancery Rule 26 is broad;1 the issues

before the Court in an appraisal action, however, are narrow. In resisting the

1
  This Rule provides that “[p]arties may obtain discovery regarding any matter, not privileged,
which is relevant to the subject matter involved in the pending action, whether it relates to the
claim or defense of the party seeking discovery or to the claim or defense of any other party . . . .
It is not ground for objection that the information sought will be inadmissible at the trial if the
information sought appears reasonably calculated to lead to the discovery of admissible
evidence.” Ct. Ch. R. 26(b)(1).
Respondent’s discovery of their pre-suit valuations, the Petitioners point out,

reasonably, that there is scant likelihood that discovery of these valuations,

necessarily done based on public information, will lead to admissible evidence

here. I cannot say with confidence, however, that the possibility of such evidence

coming to light is entirely foreclosed, nor can I say that the documents sought will

have no value for purposes of cross-examination or rebuttal of the expert testimony

I anticipate forming much of the evidence at trial.              The Petitioners have not

suggested that the evidence sought is privileged or that its production is unduly

burdensome. Since I find that the documents sought are within the broad ambit of

discoverable material under Rule 26, the Respondent’s Motion to Compel is

granted.2 IT IS SO ORDERED.



                                                   Sincerely,

                                                   /s/ Sam Glasscock III

                                                   Sam Glasscock III




2
 Nothing in this Letter Opinion should be construed as foreclosing any Petitioner from seeking a
protective order, as that party finds appropriate.

                                               2